DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
In regard to applicant’s argument that the prior art reference Cotter does not disclose the amended functional language, Examiner respectfully disagrees. Applicant’s claim amendment to claim 1 does not overcome the current prior art rejection, since the term “configured to” is used to limit a function, and the prior art reference Cotter discloses all the claimed structure and is capable of performing the claimed function. Cotter discloses multiple inlets that are capable of being configured to bypass an air dryer and without employing a system-internal compressor as rejected below.
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coombs et al. (Pub. No. US 2012/0097282).
Claim(s) 1-3 and 12-14 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coombs et al. (Pub. No. US 2012/0097282).
Regarding claim 1, Coombs et al. disclose a valve body (Figs. 1-21) comprising: a filling connection housing (at 1042) configured to form a filling connection (at 1042, paragraph 60) to an external filling apparatus (paragraph 62), wherein the filling connection is configured to (merely limits the claim to capable of performing the claimed function, and as is disclosed in paragraph 60 the device has a tank supply source that bypasses an air dryer and compressor) provide compressed air (paragraph 60) while bypassing an air dryer and without employing a system-internal compressor (tank supply); a pressure supply connection (1050); a plurality of load connections (paragraph 62), wherein each load is configured to be filled with the compressed air from either the filling connection or the pressure supply connection (paragraphs 60-62).
Regarding claim 2, Coombs et al. disclose the valve body (Figs. 1-21) wherein the filling connection housing (at 1042), the pressure supply connection (at 1050), and the plurality of load connections (service ports) are formed in single-piece manner (Fig. 10) with the valve body (1012).
Regarding claim 3, Coombs et al. disclose a valve block (Figs. 1-21) for an air suspension system for a vehicle (paragraph 1), comprising: a filling connection (at 1042, paragraph 60) configured to (merely limits the claim to capable of performing the claimed function, and as is disclosed in paragraph 60 the device has a tank supply source that bypasses an air dryer and compressor) provide compressed air while bypassing an air dryer and without employing a system-internal compressor; a pressure supply connections (at 1050); and a plurality of load connections (service ports, paragraph 62), wherein each load is configured to be filled with the compressed air from either the filling connection (at 1042) or the pressure supply connection (at 1050). 
Regarding claim 12, Coombs et al. disclose the valve block (Figs. 1-21) further comprising: a magnetic valve (1014), insert molded with a two-component plastic injection-molding compound (product by process).
Regarding claim 13, Coombs et al. disclose the valve block (Figs. 1-21 wherein the valve block (1010) is mounted on a common holder (paragraph 60).
Regarding claim 14, Coombs et al. disclose an air suspension system (Figs. 1-21) comprising: a valve block (1010), a compressor (paragraph 60) which is connected to the pressure supply connection (at 1050), and at least one load (paragraphs 60-62) arranged between the compressor and the pressure supply connection (at 1050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (Pub. No. US 2012/0097282) in view of Cotter (U.S. Patent No. 6,199,838).
Regarding claim 5, Coombs et al. disclose the essential features of the claimed invention but lacks disclosure wherein the filling connection comprises a filling valve that is configured to be unlocked or opened mechanically by the external filling apparatus.
Cotter teaches a filler valve (Figs. 1-6) within a filler connection (Fig. 1) that is adopted for connecting a filling apparatus (Column 5 lines 48-63) that mechanically opens the filling valve (12) when connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling connection of Coombs et al. with a fill valve as taught by Cotter for the advantage of providing the gas spring device with a filling valve that is reliable, durable, and easy to assemble (Column 2 lines 42-50).

Regarding claim 6, Cotter (modified above) teaches wherein the filling valve (12) further comprises a sealing piston (92), which in a closing position, closes a flow path (90) through the filling connection (Fig. 2) and, in an opening position, opens the flow path (90), wherein the sealing piston (92) is moved from the closing position into the opening position upon or by connecting the filling apparatus (Column 5 lines 48-63), and the sealing piston (92) is adapted to be urged into the closing position by a system pressure (fluid pressure), but lacks disclosure wherein the system pressure is a spring component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing pressure of the filling valve with a biasing spring since the Examiner takes Official Notice of the equivalence of the biased closed valve being biased by fluid pressure or a spring component since they perform the same function of biasing close the filling valve.

Regarding claim 7, Cotter (modified above) teaches wherein the sealing piston (92) is guided by holding components (80).
Regarding claim 8, Cotter (modified above) teaches wherein the holding components (80) consist of an inner holding ring (Fig. 2), an outer holding ring (Fig. 2), and an interposed spacer disk (at 88).
Regarding claim 9, Cotter (modified above) teaches wherein the filling valve (12) further comprises: at least one first sealing element (110), arranged axially (Fig. 2) between the inner holding ring (Fig. 2) and the interposed spacer disk (at 88).
Regarding claim 10, Cotter (modified above) further comprising: a second outer sealing element (112), arranged radially between an outer surface of the sealing piston (92) and a recess of the outer holding ring (Fig. 2).
Regarding claim 11, Cotter (modified above) wherein the sealing piston (92) is arranged flush with an outer side (outer side of opening 90) of the filling connection (Fig. 2).
Regarding claim 16, Coombs et al. disclose the essential features of the claimed invention but lacks disclosure wherein the filling connection housing is formed so that a filling valve can be incorporated.
Cotter teaches a filler valve (Figs. 1-6) within a filler connection (Fig. 1) within a filling connection housing (Fig. 1) that is adopted for connecting a filling apparatus (Column 5 lines 48-63) that mechanically opens the filling valve (12) when connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling connection housing of Coombs et al. with a fill valve as taught by Cotter for the advantage of providing the gas spring device with a filling valve that is reliable, durable, and easy to assemble (Column 2 lines 42-50).

Regarding claim 17, Coombs et al. disclose the essential features of the claimed invention but lacks disclosure wherein the filling connection is equipped with a filling valve.
Cotter teaches a filler valve (Figs. 1-6) within a filler connection (Fig. 1) that is adopted for connecting a filling apparatus (Column 5 lines 48-63) that mechanically opens the filling valve (12) when connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling connection of Coombs et al. with a fill valve as taught by Cotter for the advantage of providing the gas spring device with a filling valve that is reliable, durable, and easy to assemble (Column 2 lines 42-50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753